DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 – 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mathematical concepts without significantly more. The claim(s) recite(s) mathematical concepts. This judicial exception is not integrated into a practical application and does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding Claim 17, the “using displacement data … to determine local wave spectrum energy levels in an equilibrium range”; “using the displacement data to determine a mean local wave direction in the equilibrium range”; “calculating a first estimate of a local surface wind speed, based on the wave spectrum energy levels”; and calculating an estimated local surface wind direction based on the mean local wave direction” limitations are all directed to mathematical concepts i.e. mathematical relationships/formulas/equations/calculations.

Furthermore, the additional elements individually fail to amount to significantly more than the abstract idea as they are present for mere data gathering to provide the data to perform the abstract idea, to generally link the use of the judicial exception to a particular technological environment or field of use, and are well-understood, routine, and conventional as can be seen in at least US 2015/0025804, US 2013/0222115, US 7789723, and WO 2015/187743. 
The additional elements in combination fails to amount to significantly more as they are present for mere data gathering to provide the data to perform the abstract idea and to generally link the use of the judicial exception to a particular technological environment or field of use while being recited at a high level of generality.
Regarding Claim 23, the claim recites similar limitations directed to mathematical concepts as those in Claim 17 as outlined above.
The additional elements in the claim are “a floating metocean sensor unit comprising a hull enclosing processing logic in communication with an onboard displacement measuring device”. These additional elements do not integrate the judicial exception into a practical application as they are present for mere data gathering to provide the data to perform the abstract idea, to generally link the use of the judicial 
Furthermore, the additional elements individually fail to amount to significantly more than the abstract idea as they are present for mere data gathering to provide the data to perform the abstract idea, to generally link the use of the judicial exception to a particular technological environment or field of use, provides a computer recited at a high level of generality to perform the abstract idea, and are well-understood, routine, and conventional as can be seen in at least US 2015/0025804, US 2013/0222115, US 7789723, and WO 2015/187743. 
The additional elements in combination fails to amount to significantly more as they are present for mere data gathering to provide the data to perform the abstract idea and to generally link the use of the judicial exception to a particular technological environment or field of use and provide a computer to perform the abstract idea while being recited at a high level of generality.
Regarding Claim 31, the claim recites similar limitations directed to mathematical concepts as those in Claim 17 as outlined above.
The additional elements in the claim are “a plurality of free-floating metocean sensor units disposed on a body of water, each unit comprising a hull enclosing processing logic in communication with an onboard displacement measuring device” and “a computer network in remote communication with the plurality of metocean sensor units, such that the network is configured to receive the first estimate of the surface wind speed and the estimated surface wind direction from each of the metocean sensor units”. These additional elements do not integrate the judicial exception into a 
Furthermore, the additional elements individually fail to amount to significantly more than the abstract idea as they are present for mere data gathering to provide the data to perform the abstract idea, to generally link the use of the judicial exception to a particular technological environment or field of use, to provide a computer recited at a high level of generality to perform the abstract idea, and are well-understood, routine, and conventional as can be seen in at least WO 2015/187743. 
The additional elements in combination fails to amount to significantly more as they are present for mere data gathering to provide the data to perform the abstract idea and to generally link the use of the judicial exception to a particular technological environment or field of use, to provide a computer to perform the abstract idea while being recited at a high level of generality, to add insignificant post-solution activity to the judicial exception.
Regarding Claims 18, 19, 25, and 33, these claims are directed to mathematical concepts i.e. mathematical relationships/formulas/equations/calculations.
Regarding Claims 20, 21, 28, 29, and 36, the limitations pertain to insignificant post-solution activity and activity that is well-understood, routine and conventional. See at least WO 2015/187743.
Regarding Claim 22, the limitations generally link the use of the judicial exception to a particular technological environment or field of use and are well-understood, routine, and convention. See at least US 2015/0025804, US 2013/0222115, US 7789723, and WO 2015/187743.
Regarding Claims 24 and 32, the limitations are well understood, routine, and conventions. See at least Felizardo, F. C., & Melville, W. K. (1995). Correlations between Ambient Noise and the Ocean Surface Wave Field, Journal of Physical Oceanography, 25(4), 513-532.
Regarding Claims 26, 27, 34, and 35, the limitations are merely present to collect data for the abstract idea and are well-understood, routine, and convention. See at least US 2015/0025804, US 2013/0222115, US 7789723, and WO 2015/187743.
Regarding Claim 30, the limitations generally link the use of the judicial exception to a particular technological environment or field of use and are well-understood, routine, and convention. See at least US 2015/0025804, US 2013/0222115, US 7789723, and WO 2015/187743.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 17 – 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 17, 23, and 31, the claims recite “use displacement data from the onboard displacement measuring device to determine wave spectrum energy levels in an equilibrium range” or similar. The specification fails to disclose how the displacement data is used to determine wave spectrum energy levels. The most relevant disclosure occurs on Page 19 of the filed specification stating “[t]o obtain wave statistics for satellite transmission, the GPS data may be run through a spectral analysis to obtain spectral distribution of wave variance (energy), and directions.” What the spectral analysis is/algorithms used is not disclosed. As such, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 17, 23, and 31, the claims recite “use the displacement data to determine a mean wave direction in the equilibrium range” or similar. The specification fails to disclose how the displacement data is used to determine a mean wave direction. The most relevant disclosure occurs on Page 19 of the filed 
Regarding Claims 17, 23, and 31, the claims recite “calculate a first estimate of a surface wind speed, based on the local wave spectrum energy levels” or similar. The specification fails to disclose how the displacement data is used to determine a mean wave direction. The most relevant disclosure occurs on Page 21 of the filed specification stating “The wind speed can be derived from wave spectrum energy levels in the equilibrium range, and the mean wave direction in that spectral range provides a proxy for the surface wind direction”. However, what calculation is used is not disclosed. As such, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 17, 23, and 31, the claims recite “calculate an estimated surface wind direction based on the mean wave direction” or similar. The specification fails to disclose how the displacement data is used to determine a mean wave direction. 
Claims dependent upon rejected claims are therefore rejected as well.

Claims 17 – 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claims 17, 23, and 31, the claims recite “use displacement data from the onboard displacement measuring device to determine wave spectrum energy levels in an equilibrium range” or similar. The specification fails to disclose how the displacement data is used to determine wave spectrum energy levels. The most relevant disclosure occurs on Page 19 of the filed specification stating “[t]o obtain wave statistics for satellite transmission, the GPS data may be run through a spectral analysis to obtain spectral distribution of wave variance (energy), and directions.” What the spectral analysis is/algorithms used is not disclosed.
Wands factors, the above guidance is provided by the applicant which is highly generic, no working examples are provided by the applicant, and no working examples have been located in the prior art. As such, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claims 17, 23, and 31, the claims recite “use the displacement data to determine a mean wave direction in the equilibrium range” or similar. The specification fails to disclose how the displacement data is used to determine a mean wave direction. The most relevant disclosure occurs on Page 19 of the filed specification stating “[t]o obtain wave statistics for satellite transmission, the GPS data may be run through a spectral analysis to obtain spectral distribution of wave variance (energy), and directions.” What the spectral analysis is/algorithm used is not disclosed.
Turning to the Wands factors, the above guidance is provided by the applicant which is highly generic, no working examples are provided by the applicant, and no working examples have been located in the prior art. As such, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claims 17, 23, and 31, the claims recite “calculate a first estimate of a surface wind speed, based on the local wave spectrum energy levels” or similar. The specification fails to disclose how the displacement data is used to determine a mean wave direction. The most relevant disclosure occurs on Page 21 of the filed 
Turning to the Wands factors, the above guidance is provided by the applicant which is highly generic, no working examples are provided by the applicant, and no working examples have been located in the prior art. As such, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claims 17, 23, and 31, the claims recite “calculate an estimated surface wind direction based on the mean wave direction” or similar. The specification fails to disclose how the displacement data is used to determine a mean wave direction. The most relevant disclosure occurs on Page 21 of the filed specification stating “The wind speed can be derived from wave spectrum energy levels in the equilibrium range, and the mean wave direction in that spectral range provides a proxy for the surface wind direction”. However, what calculation is used is not disclosed.
Turning to the Wands factors, the above guidance is provided by the applicant which is highly generic, no working examples are provided by the applicant, and no working examples have been located in the prior art. As such, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims dependent upon rejected claims are therefore rejected as well.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 – 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 17, 23, and 31, the claim recites “an equilibrium range” It is unclear as to what an equilibrium range is e.g. what the range is in equilibrium with, thus rendering the claims indefinite. 
The term "local" in Claims 17 – 20 and 31 is a relative term which renders the claim indefinite.  The term "local" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to when a determination/estimation/information can be considered local and if that alters the determination/estimation in some manner, thus rendering the claims indefinite.
Claims dependent upon rejected claims are therefore rejected as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856